            Case 1:20-cr-00104-RC Document 22 Filed 10/14/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         :
                                                 :
       v.                                        :      Criminal Action No.: 20-104 (RC)
                                                 :
JERRITT JEREMY PACE,                             :      Re Document No.:       17
                                                 :
       Defendant.                                :

                                 MEMORANDUM OPINION

            DENYING DEFENDANT’S MOTION TO RECONSIDER ORDER OF DETENTION

                                     I. INTRODUCTION

       Defendant Jerritt Jeremy Pace was indicted on three counts alleging violations of 18

U.S.C. § 844(d), 844(e), and 844(i). The Government requested pretrial detention of Mr. Pace

pursuant to 18 U.S.C. § 3142(f)(1)(A), asserting that there were no conditions or combination of

conditions that would reasonably assure the safety of the community if he were released.

Following a detention hearing, a magistrate judge ordered that Mr. Pace be detained pending

trial. Minute Entry, Jun. 12, 2020. Mr. Pace appealed the magistrate judge’s detention order,

see Defendant’s Appeal of Magistrate Judge Meriweather’s Detention Order (“Def.’s Appeal”),

ECF No. 8, which was upheld by the district court, Minute Entry, Jul. 6, 2020. Mr. Pace has

filed a motion to reconsider the detention order. See Def.’s Mot. to Reconsider Order of

Detention (“Def.’s Mot.”). For the reasons set out below, the Court denies Mr. Pace’s motion.

                               II. FACTUAL BACKGROUND

       On May 29, 2020, the Metropolitan Police Department (“MPD”) arrested Mr. Pace for

lighting on fire a laundry detergent container filled with gasoline outside of MPD’s Fourth

District station. Compl. Statement of Facts at 1, ECF No. 1-1. On June 11, 2020, Mr. Pace was

charged by complaint in federal court with (1) using an instrumentality of interstate commerce to
           Case 1:20-cr-00104-RC Document 22 Filed 10/14/20 Page 2 of 7




willfully threaten to destroy a building by means of fire or explosive, in violation of 18 U.S.C. §

844(e); (2) receiving an explosive in interstate commerce with the intent to use it unlawfully to

damage or destroy a building, in violation of 18 U.S.C. § 844(d); (3) willfully damaging, or

attempting to damage, a building that was used in an activity affecting interstate commerce by

means of fire or explosive, in violation of 18 U.S.C. § 844(i); and (4) committing, or attempting

to commit, any act to interfere with law enforcement officer's performance of official duties

during a civil disorder, in violation of 18 U.S.C. § 231(a)(3). See Compl., ECF No. 1.

       On June 12, 2020, Mr. Pace was presented on those charges and the Government moved

for pretrial detention pursuant to 18 U.S.C. § 3142(f)(1)(A). Minute Entry, Jun. 12, 2020. The

magistrate judge found that the § 3142(g) factors weighed in favor of pretrial detention and

ordered that Mr. Pace be detained pending trial. See id. Mr. Pace filed an appeal of that

detention order, see Def.’s Appeal, and the Government filed an opposition, see Gov’t Opp’n to

Def.’s Appeal of Magistrate Judge Meriweather’s Detention Order (“Gov’t Appeal Opp’n”),

ECF No. 9. On July 6, 2020, Judge Boasberg, as Acting Chief, conducted a bond hearing and

ordered that Mr. Pace be held without bond under the same § 3142(g) analysis. See Minute

Entry, Jul. 6, 2020.

       The grand jury returned an indictment on July 7, 2020, charging Mr. Pace with three

counts of violating 18 U.S.C. § 844(d), (e), and (i). See Indictment, ECF No. 12. Mr. Pace was

arraigned on the indictment on July 9, 2020, and the magistrate judge again ordered that Mr.

Pace be held without bond pending trial pursuant to § 3142(f)(1). See Order, ECF No. 14. Mr.

Pace now moves for this Court to reconsider the Order of Detention. See Def.’s Mot.




                                                 2
           Case 1:20-cr-00104-RC Document 22 Filed 10/14/20 Page 3 of 7




                                    III. LEGAL STANDARD

       Under the Bail Reform Act of 1984, a judge cannot order a defendant detained before

trial unless he finds that no conditions of release will reasonably assure either the safety of other

persons and the community or the appearance of the defendant in court. 18 U.S.C. § 3142(e)(1).

The first finding must be made by clear and convincing evidence, id. § 3142(f); the second need

only be made by a preponderance of the evidence, United States v. Simpkins, 826 F.2d 94, 96

(D.C. Cir. 1987); United States v. Vortis, 785 F.2d 327, 328–29 (D.C. Cir. 1986) (per curiam).

“Subject to rebuttal by the person, it shall be presumed that no condition or combination of

conditions will reasonably assure the appearance of the person as required and the safety of the

community if the judicial officer finds that there is probable cause to believe that the person

committed . . . an offense listed in [18 U.S.C. § 2332b(g)(5)(B)], for which a maximum term of

imprisonment of 10 years or more is prescribed.” 18 U.S.C.§ 3142(e)(3)(c).

       Section 3142(g) of the [Bail Reform] Act sets out the factors to be considered by
       the magistrate or judge in deciding whether available conditions will reasonably
       assure the defendant’s appearance [or the safety of others]: the nature and
       circumstances of the offense, particularly its nonviolent nature; the weight of the
       evidence; the history and characteristics of the person, including his character,
       family ties, employment, length of residence in the community, community ties,
       past conduct, criminal history, and record of court appearances; and the danger
       the defendant poses to the community if released.

United States v. Xulam, 84 F.3d 441, 442 (D.C. Cir. 1996) (per curiam). Both parties may

proffer information relevant to this analysis. United States v. Smith, 79 F.3d 1208, 1210 (D.C.

Cir. 1996) (per curiam) (following other circuits in deciding to allow Government proffer under

the Bail Reform Act).

       Typically, the district court reviews a magistrate judge’s detention order de novo. E.g.,

United States v. Muschetta, 118 F. Supp. 3d 340, 343 (D.D.C. 2015). However, because the

district court previously denied Mr. Pace’s appeal of the magistrate judge’s detention order, the



                                                  3
           Case 1:20-cr-00104-RC Document 22 Filed 10/14/20 Page 4 of 7




Government implies that Mr. Pace’s motion should be construed as a motion to reopen his

detention hearing under 18 U.S.C. § 3142(f)(2), thereby requiring him to show information “that

was not known to the movant at the time of the hearing and that has a material bearing on the

issue whether there are conditions of release that will reasonably assure . . . the safety of any

other person and the community.” Id.; see Gov’t Opp’n to Def.’s Mot. to Reconsider Order of

Detention (“Gov’t Opp’n”) at 3, ECF No. 18. Regardless of the legal standard applied, the result

is the same: the § 3142(g) factors weigh against granting Mr. Pace’s motion to reconsider.

                                          IV. ANALYSIS

       Mr. Pace’s indictment on a charge of attempting to damage, by fire or explosive, property

used in interstate commerce establishes probable cause to believe that he has committed that

offense, which subjects him to a maximum term of twenty years imprisonment. The Court

therefore begins its analysis with the rebuttable presumption that no condition or combination of

conditions will reasonably assure the safety of the community. See 18 U.S.C. § 3142(e)(3)(c)

(presumption arises on finding of probable cause to believe accused committed an offense listed

in 18 U.S.C. § 2332b(g)(5)(B) that carries a maximum term of imprisonment of 10 years or

more); 18 U.S.C. § 2332b(g)(5)(B) (listing, among other crimes, 18 U.S.C. § 844(i)); 18 U.S.C. §

844(i) (attempting to damage, by fire or explosive, property used in interstate commerce carries

maximum term of twenty years in prison); Smith, 79 F.3d at 1210 (holding that “indictment [on a

covered offense] alone [is] enough to raise the rebuttable presumption that no condition would

reasonably assure the safety of the community”).

       The Court first considers “the nature and circumstances of the offense charged.” 18

U.S.C. § 3142(g)(1). Mr. Pace effectively concedes that he lit the fire, but argues that the fire

was “small” and that he set the fire not to cause harm to persons or property, but to peacefully




                                                  4
            Case 1:20-cr-00104-RC Document 22 Filed 10/14/20 Page 5 of 7




exercise his First Amendment rights. See Def.’s Mot. at 6–7, 13. This explanation is belied by

Mr. Pace’s public Facebook posts leading up to the incident, which included statements such as

“I WILL BURN A 12 1 STATION DOWN,” “PLEASE COME ON DC AND LETS RIOT

WITH THE REST OF THE NATION,” and “BURN IT DOWN,” followed by a Google Maps

link to MPD’s Fourth District station. Gov’t Appeal Opp’n at 2–3. This explanation also runs

counter to Mr. Pace’s statements to officers after he was arrested, which included a statement

that he could have run into the station with the container if he wanted to, but that “all I did was

burn down your sign but I didn’t even do that.” Id. at 6. Furthermore, the fact that Mr. Pace

caused no harm to the station appears to be a function of the detergent bottle rapidly igniting

after being lit, causing Mr. Pace to immediately drop the bottle, as illustrated by a cell phone

video taken by the assailant that the Court has reviewed. Consequently, the first factor weighs

against Mr. Pace.

       The court next considers “the weight of the evidence against” Mr. Pace. 18 U.S.C.

§ 3142(g)(2). An MPD detective caught Mr. Pace in the act of lighting the fire, apprehended

Mr. Pace, and noted the strong smell of gasoline on Mr. Pace’s clothing. Gov’t Appeal Opp’n at

6. Mr. Pace effectively admits he lit the fire, but submits that there was no intent or true threat to

damage the station. Def.’s Mot. at 8. However, Mr. Pace’s social media posts before the

incident and his incriminating statements to arresting officers undermine his assertion that he

meant no damage to the station. The Court therefore concludes that the weight of the evidence

against Mr. Pace is, while not incontrovertible, fairly strong.

       Turning to “the history and characteristics of” Mr. Pace, see 18 U.S.C. § 3142(g)(3), the

Court notes Mr. Pace’s lengthy criminal history, see Gov’t Appeal Opp’n at 11–12. While most


       1
           “12” is slang for law enforcement. Gov’t Appeal Opp’n at 2 n.2.


                                                  5
          Case 1:20-cr-00104-RC Document 22 Filed 10/14/20 Page 6 of 7




of Mr. Pace’s offenses have been for less serious infractions, see Def.’s Mot. at 10, his more

recent charges are tending toward more violent acts, including the present offense and a January

2020 incident where Mr. Pace threatened to use a Taser on students and faculty members during

a course that he was taking, Gov’t Appeal Opp’n. at 12–13. Furthermore, Mr. Pace has a poor

record of compliance with supervision, evidenced by numerous periods of supervision revoked

to incarceration. Order at 4. Thus, Mr. Pace’s criminal history and past conduct weigh against

him. See 18 U.S.C. § 3142(g)(3)(A). Moreover, Mr. Pace was on post-conviction supervision

for one offense and on pre-trial release for two other matters at the time of the charged offenses,

see Order at 4; Gov’t Appeal Opp’n at 11, which further weighs against him, see 18 U.S.C. §

3142(g)(3)(B). In response, Mr. Pace stresses his mental health problems, especially in light of

the COVID-19 pandemic. Def.’s Mot. at 10–13. Although the Court appreciates that Mr. Pace

has medical conditions for which he requires ongoing medication and treatment, his health

problems cannot be dispositive here, especially where it appears that Mr. Pace is currently

receiving adequate treatment for his mental health issues. 2 See Def.’s Mot. at 10 (“[Mr. Pace] is

currently taking medications and has become stable . . . ”). Moreover, the Court has no reason to

conclude that Mr. Pace would maintain his treatment regimen if released from detention. And

while the Court understands the gravity of the present COVID-19 pandemic, given Mr. Pace’s

significant criminal history and abysmal record of compliance with supervision, his history and

characteristics weigh heavily against his release. Cf. United States v. Leake, No. 19-cr-194, slip

op. at 6, 2020 WL 1905150, at *2, (D.D.C. May 10, 2020) (holding that, notwithstanding that


2
  Mr. Pace asserts that he has not received his seizure medication and the proper dosage for other
medications. Def.’s Mot. at 2. The Court expects that the D.C. Department of Corrections will
rectify this issue, if true, and that counsel will notify the Court if Mr. Pace experiences further
problems in receiving his medications.




                                                 6
          Case 1:20-cr-00104-RC Document 22 Filed 10/14/20 Page 7 of 7




defendant’s alleged asthma may put him at higher risk of injury from COVID-19 while

incarcerated, defendant’s criminal history and history of noncompliance with supervision

supported pretrial detention).

       Finally, the Government suggests that Mr. Pace’s release would pose a serious “danger to

any person or the community,” 18 U.S.C. § 3142(g)(4), because of his recent violent offenses

and history of noncompliance with supervision conditions. See Gov’t Appeal Opp’n at 11–12.

This Court agrees. Mr. Pace’s criminal history certainly suggests that he would pose a risk to the

community due to his escalating violence. Furthermore, the fact that Mr. Pace has been arrested

for this crime shortly after being released for another crime gives the Court no comfort. Mr.

Pace contends that his current compliance with taking medications and stabilized mental health

would reasonably assure the safety of the community, see Def.’s Mot. at 10, but given Mr.

Pace’s abysmal record of complying with pretrial supervision, the Court is not persuaded that he

will be able to maintain compliance if released.

       Accordingly, for the reasons stated above, the Court concurs with Magistrate Judge

Meriweather and Judge Boasberg and concludes that the Government has shown by clear and

convincing evidence that no conditions of release would reasonably assure the safety of the

community and that the § 3142(g) factors weigh in favor of pretrial detention.

                                      V. CONCLUSION

       For the foregoing reasons, Defendant’s Motion to Reconsider the Order of Detention

(ECF No. 17) is DENIED. An order consistent with this Memorandum Opinion is separately

and contemporaneously issued.


Dated: October 14, 2020                                           RUDOLPH CONTRERAS
                                                                  United States District Judge




                                                   7
